Pickaway App. No. 00CA28. This cause is pending before the court as an appeal from the Court of Appeals for Pickaway County. Upon consideration of appellee’s motion for amicus curiae, Ohio Prosecuting Attorneys’ Association, to participate in oral argument scheduled for February 27, 2002,
IT IS ORDERED by the court that the motion for amicus curiae, Ohio Prosecuting Attorneys’ Association, to participate in oral argument be, and hereby is, granted, and amicus curiae shall share the time allotted to appellee.